DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 6/20/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1-7 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub: 20090141306) and in further view of Sakuma et al (US Pub: 2002/0049737) and Tomioka (US Pub: 2019/0384542).
Regarding claim 1 (currently amended), Yamada teaches: A print job transmission device comprising: a print job transmitter to transmit a print job to an image forming apparatus [p0038 (computer 1 and printer 2)]; an information acquirer to acquire information from the image forming apparatus [p0140], wherein the information acquirer acquires specific information from the image forming apparatus when a notification of an event that has occurred in the image forming apparatus is received from the image forming apparatus [p0139, p0148 (The event is completion of calibration process.)].
Yamada does not specify that the notification includes event ID.  In the same field of endeavor, Sakuma et al and Tomioka teach: wherein the notification includes an event ID to identify a type of the event and an event importance level to indicate importance of the event, and the information acquirer acquires the specific information from the image forming apparatus in accordance with at least one of the event ID and the event importance level [Sakuma: p0036-p0041; Tomioka: fig. 12, p0112, p0131, p0132].  Therefore, given Sakuma et al and Tomioka’s prescription on acquiring specific notification including event/error ID and importance of the event from the image forming apparatus, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to acquire specific information from an image forming apparatus including an event ID and an event priority level in order to identify and prioritize each notification.
 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada further teaches: The print job transmission device according to claim 1, wherein the information acquirer acquires the specific information from the image forming apparatus when the event that is specific is notified by the image forming apparatus [p0139-p0141]. 	Claim 3 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Yamada’s further teaching on: A computer-readable non-transitory recording medium storing a print job transmission program causing a computer to implement [p0010].

Regarding claim 4 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sakuma et al and Tomioka further teach: The print job transmission device according to claim 1, wherein and the event importance level includes an error indicating that the image forming apparatus is unable to perform printing, and information indicating a progress of an execution of printing in the image forming apparatus, and wherein the information acquirer acquires the specific information from the image forming apparatus in accordance with the event importance level indicating the error [Sakuma: p0036-p0041; Tomioka: figs. 11 and 12].  

Regarding claim 5 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sakuma et al further teaches: The print job transmission device according to claim 1, wherein the print job transmission device includes an event ID list to specify the type of the event in accordance with the event ID, and the event ID includes an event ID indicating an ink- related event, and wherein the information acquirer acquires the specific information from the image forming apparatus in accordance with the event ID indicating the ink-related event [p0028, fig. 5].

5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub: 20090141306), Sakuma et al (US Pub: 2002/0049737), and Tomioka (US Pub: 2019/0384542); and in further view of Niki (US Pub: 2013/0179310).
Regarding claim 6 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  In the same field of endeavor, Tomioka teaches: The print job transmission device according to claim 1, further comprising a storage to store the information acquired from the image forming apparatus, and an information displayer to display the information, wherein the information displayer notifies difference between the specific information and the information stored in the storage with respect to a value of an information item, by displaying the difference on a display, and the information acquirer stores the specific information in the storage for update of the information stored in the storage [p0107-p0112, p0132, p0143 (The remaining amount of ink obtained is constantly compared to a threshold to determine its notification priority.)].
For a redundant teaching in the same field of endeavor, Niki further exemplifies on notifying difference between the specific information and the information stored in the storage with respect to a value of an information item [claim 44].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to update consumable information and notify any remaining amount if running below a predetermined threshold for real-time notification.

Claim 7 (New) has been analyzed and rejected with regard to claim 6.
Conclusion
6.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674